Cobb, J.
There was no error in the rulings on the admission and rejection of evidence which were the subject of complaint; the requests to charge, so far as legal and pertinent, were covered by the general charge; the extracts from the charge upon which error was assigned were not, when taken in the light of the general charge, erroneous for any of the reasons assigned ; the general charge, when dealt with as a whole, was free from any error prejudicial to *563the losing party ; there was evidence authorizing the verdict, which, though full as to amount, was not excessive; and the discretion of the trial judge in refusing to grant a new trial will not be interfered with.
Submitted March 1,
Decided June 12, 1902.
Action for damages. Before Judge Nottingham. City court of Macon. May 18, 1901.
Sail & Wimberly and J. E. Sail, for plaintiff in error.
G. T. Ladson and Wimberly & Ellis, contra.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.